 


109 HR 149 IH: Congressional Tribute to Celia Cruz Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 149 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Menendez (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To posthumously award a Congressional gold medal to Celia Cruz. 
 
 
1.Short titleThis Act may be cited as the Congressional Tribute to Celia Cruz Act. 
2.FindingsThe Congress finds as follows: 
(1)Celia de la Caridad Cruz Alonso was raised as one of 14 children in the Santa Suarez district of Havana, Cuba. 
(2)In 1960, Cruz and members of her band fled Cuba for the United States to escape the oppressive regime of Fidel Castro. 
(3)Celia Cruz and Pedro Knight, her husband of 40 years, chose to make America their permanent home, where she became a naturalized American citizen. 
(4)While best known for her work as an entertainer, Celia Cruz influenced the lives of millions of people as an ambassador of Latino culture and a powerful voice of freedom. 
(5)Over a prolific 50-year career as an entertainer, Celia Cruz became known as the Queen of Salsa. 
(6)She recorded over 50 albums, and her collaborative efforts with other performers helped break down ethnic and cultural barriers. 
(7)The musical talent of Celia Cruz earned her hundreds of awards worldwide, most notably a 1990 Grammy Award and Billboard Magazine’s Lifetime Achievement Award in 1995. 
(8)In 1994, Cruz was recognized by President Clinton with the National Endowment of the Arts Award. 
(9)On July 17, 2003, Celia Cruz, as she was more commonly known, passed away at her Fort Lee, New Jersey, home after battling brain cancer. 
(10)Celia Cruz was much more than just a singer to millions of fans worldwide, especially to Latinos in America, and her contributions to music, Latino culture, and American society make her most deserving of America’s highest civilian award, the Congressional Gold Medal. 
3.Congressional Gold Medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Celia Cruz, in recognition of her enduring contributions to music, Latino culture, and American society. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund. 
 
